Citation Nr: 0700829	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  05-10 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for the veteran's low back strain with iliac 
crest apophysitis.  

2.  Entitlement to an initial compensable disability 
evaluation for the veteran's migraine headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 



INTRODUCTION

The veteran had active service from July 1967 to August 1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004rating decision of the 
Chicago, Illinois, Regional Office (RO) which, in pertinent 
part, granted service connection for low back strain with 
iliac crest apophysitis; assigned a 10 percent evaluation for 
that disability; effectuated the award as of November 6, 
2002; established service connection for migraine headaches; 
assigned a noncompensable evaluation for that disability; and 
effectuated the award as of December 13, 2003.  In February 
2004, the RO determined that it had committed clear and 
unmistakable error in its January 2004 rating decision in 
assigning November 6, 2002, and December 13, 2003, 
respectively, as the effective dates for the awards of 
service connection for the veteran's low back strain with 
iliac crest apophysitis and migraine headaches and 
effectuated the awards as of October 28, 2002.  In March 
2005, the RO determined that it had committed clear and 
unmistakable error in its February 2004 rating decision in 
assigning October 28, 2002, as the effective date for the 
award of service connection for the veteran's migraine 
headaches and effectuated the award as of October 7, 2003.  

The Board observes that the veteran has appealed from the 
initial evaluations assigned for his service-connected low 
back disability and migraine headaches.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the United States Court of 
Appeals for Veterans Claims (Court) addressed a similar 
appeal and directed that it was specifically not a claim for 
an increased disability evaluation.  However, the Court did 
not provided a specific name for the issue in lieu of 
"increased disability evaluation."  In the absence of such 
direction, the Board has framed the issues as an initial 
evaluation in excess of 10 percent for the veteran's low back 
strain with iliac crest apophysitis and an initial 
compensable evaluation for his migraine.  The veteran is not 
prejudiced by such action.  The Board has not dismissed any 
issue and the law and regulations governing the evaluation of 
disabilities are the same regardless of how the issue is 
styled.  

FINDINGS OF FACT

1.  The veteran's low back disability has been shown to be 
manifested by no more than lumbosacral strain; lumbar spine 
degenerative joint disease; a range of motion of the lumbar 
spine of flexion to 80 degrees with pain, extension to 20 
degrees with pain, bilateral lateral flexion to 20 degrees, 
and bilateral rotation to 20 degrees; moderate lumbosacral 
paraspinal muscle spasm; left iliac crest apophysitis 
residuals; and no actual or functional hip or neurological 
impairment.  

2.  The provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 
5292, 5295 in effect prior to September 26, 2003, are more 
favorable to the veteran's claim than the amended version of 
38 C.F.R. § 4.71a.  

3.  The veteran's migraine has been objectively shown to be 
manifested by no more than characteristic prostrating attacks 
averaging less than one every two months over the last 
several months.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 20 percent evaluation for the 
veteran's low back strain with iliac crest apophysitis have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2003); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.7, 4.10, 4.40, 4.45, 
4.59 (2006).  

2.  The criteria for an initial compensable evaluation for 
the veteran's migraine have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326(a), 4.124a, Diagnostic Code 8100 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  In reviewing the evaluations of the veteran's 
service-connected low back disability and migraine, the Board 
observes that the RO issued VCAA notices to the veteran in 
April 2003, June 2003, October 2003, January 2005, and April 
2006 which informed him of the evidence generally needed to 
support an initial claim for service connection and the 
assignment of an evaluation and effective date of an initial 
award of service connection; what actions he needed to 
undertake; and how the VA would assist him in developing his 
claims.  Such notice effectively informed him of the need to 
submit any relevant evidence in his possession.  The April 
2003, June 2003, and October 2003 VCAA notice were issued 
prior to the January 2004 rating decision from which the 
instant appeal arises.  

The VA has secured or attempted to secure all relevant 
documentation.  The veteran was afforded multiple VA 
examinations for compensation purposes.  The examination 
reports are of record.  The veteran requested a hearing 
before a Veterans Law Judge.  The veteran was scheduled for a 
July 2006 hearing before a Veterans Law Judge.  
Unfortunately, the veteran failed to report for the scheduled 
hearing.  The Court has held that the VA's duty to assist the 
veteran in the proper development of his case is "not always 
a one-way street" and the veteran must be prepared to 
cooperate with the VA's efforts to obtain all relevant 
evidence.  Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
There remains no issue as to the substantial completeness of 
the veteran's claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2006).  Any duty 
imposed on the VA, including the duty to assist and to 
provide notification, has been met.  

Notwithstanding any possible deficiency in the notice given 
the veteran, the Board finds that there is no prejudice to 
the veteran in proceeding with the issuance of a final 
decision as to the initial evaluation assigned for his low 
back strain with iliac crest apophysitis given the favorable 
outcome below.  As to the issue of an initial compensable 
evaluation for his migraine headaches, a preponderance of the 
evidence is against his claim and the notice deficiencies are 
thus rendered moot.  Any duty imposed on the VA, including 
the duty to assist and to provide notification, has been met.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


II.  Low Back Disorder 

A.  Historical Review

The veteran's service medical records convey that he 
sustained low back and hip trauma in a March 1968 military 
motor vehicle accident.  The report of a December 2003 VA 
examination for compensation purposes states that impressions 
of lumbosacral strain, lumbosacral sprain, and iliac crest 
apophysitis were advanced.  The examiner determined that the 
veteran's lower back and hip disability was as likely as not 
related to his inservice low back trauma.  In January 2004, 
the RO granted service connection for low back strain with 
iliac crest apophysitis and assigned a 10 percent evaluation 
for that disability.  

B.  Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  On and before 
September 25, 2003, the rating schedule directed that slight 
limitation of motion of the lumbar segment of the spine 
warranted a 10 percent evaluation.  A 20 percent evaluation 
required moderate limitation of motion.  A 40 percent 
disability evaluation required severe limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code Diagnostic Code 5292 
(2003).  

A 10 percent evaluation was warranted for lumbosacral strain 
where there was characteristic pain on motion.  A 20 percent 
evaluation required muscle spasm on extreme forward bending 
and unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation required severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation was 
also warranted if only some of these manifestations are 
present if there is also abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  

On September 26, 2003, the Secretary of the VA amended the 
portions of the Schedule For Rating Disabilities applicable 
to lumbosacral strain, lumbar spine limitation of motion, and 
other spinal and back disorders.  Under the amended rating 
schedule, lumbosacral strain and lumbar limitation of motion 
are to be evaluated under the General Rating Formula for 
Diseases and Injuries of the Spine.  

The General Rating Formula for Diseases and Injuries of the 
Spine directs that a 10 percent evaluation is warranted where 
there is either forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; a combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; a combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or more 
of the height.  A 20 percent evaluation requires either 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; forward flexion of 
the cervical spine greater than 15 degrees but not greater 
than 30 degrees; the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent evaluation requires forward flexion of the cervical 
spine of 15 degrees or less or favorable ankylosis of the 
entire cervical spine.  A 40 percent evaluation will be 
assigned for either unfavorable ankylosis of the entire 
cervical spine; forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is warranted 
for unfavorable ankylosis of the entire thoracolumbar spine.  
A 100 percent evaluation will be assigned for unfavorable 
ankylosis of the entire spine.  Evaluate any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, separately, under an 
appropriate diagnostic code. 38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (2006).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are zero to 30 degrees.  
The combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  38 C.F.R. § 4.71a 
(2006).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower evaluation will be assigned.  38 C.F.R. § 4.7 (2006).  

The Court had clarified that "where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should ... 
apply unless Congress provided otherwise or permitted the 
Secretary ... to do otherwise and the Secretary did so."  
Cohen v. Brown, 10 Vet. App. 128, 139 (1997) citing Fugere v. 
Derwinski, 1 Vet. App. 103, 109 (1990).  In a precedent 
opinion dated April 10, 2000, the General Counsel of the VA 
concluded that when a provision of the rating schedule is 
amended while a claim for an increased evaluation under that 
provision is pending, the Board should first determine 
whether the amended regulation is more favorable to the 
veteran.  If so, the retroactive application of the amended 
regulation is governed by 38 U.S.C.A. § 5110(g) (West 2002) 
which provides that the VA may award an increased evaluation 
based on a change in the regulation retroactive to, but no 
earlier than, the effective date of the amended regulation.  
In such situations, the Board should apply the prior version 
of the regulation for the period prior to the amendment and 
utilize the amended regulation for the period on and after 
the effective date.  VAOPGPREC 3-2000.  

The Board finds that the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5295 (2003) to be more favorable to 
the veteran as they require less specific symptoms and are 
more general than the amended version of 38 C.F.R. § 4.71a.  
Therefore, the Board will review the veteran's entitlement to 
an increased evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5295 (2003).  VAOPGPREC 3-2000.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2006).  

At the December 2003 VA examination for compensation 
purposes, the veteran complained of left-sided lumbosacral 
pain and tightness.  His symptoms were exacerbated by 
prolonged periods of walking or standing.  On orthopedic 
examination, the veteran exhibited a slightly antalgic gait; 
a lumbar spine range of motion of flexion to 90 degrees with 
pain, extension to 20 degrees with pain, bilateral lateral 
flexion to 20 degrees, and bilateral rotation to 20 degrees, 
and left sided lumbosacral musculature tenderness to 
palpation.  Contemporaneous X-ray studies of the lumbosacral 
spine and hips were report to reveal findings consistent with 
"some mild degenerative disc disease at L5-S1" and an old 
healed left iliac crest apophysitis injury.  Impression of 
lumbosacral sprain and iliac crest apophysitis were advanced.  
On neurologic evaluation, the veteran exhibited "some 
decreased range of motion" of the lower back.  An assessment 
of lumbosacral strain was advanced.  

At a February 2005 VA examination for compensation purposes, 
the veteran complained of progressive chronic left-sided back 
and iliac crest pain.  He indicated that his back pain caused 
him to stay in bed for two to three day periods approximately 
once a month and occasionally necessitated the use of a cane.  
On examination, the veteran exhibited active and passive 
ranges of motion of the lumbar spine of flexion to 80 degrees 
with pain, extension to 30 degrees with pain, bilateral 
lateral flexion to 30 degrees without pain, and bilateral 
rotation to 30 degrees without pain; moderate lumbosacral 
paraspinal muscle spasm on palpation; and slight left iliac 
crest tenderness.  The examiner commented that "hip range of 
motion causes him no discomfort."  Contemporaneous X-ray 
studies of the lumbosacral spine revealed findings consistent 
with degenerative joint disease at L2 and L3.  Impressions of 
lumbosacral sprain and left iliac crest apophysitis were 
advanced.  

In his March 2005 Appeal to the Board (VA Form 9), the 
veteran advanced that his low back disability had worsened.  
In an April 2006 written statement, the accredited 
representative advanced that a 40 percent evaluation was 
warranted for the veteran's low back disability.  

The veteran's service-connected lumbosacral spine and hip 
disability has been objectively shown to be manifested by no 
more than chronic lumbosacral strain; lumbar spine 
degenerative joint disease; a lumbar spine range of motion of 
flexion to 80 degrees with pain, extension to 20 degrees with 
pain, bilateral lateral flexion to 20 degrees, and bilateral 
rotation to 20 degrees; moderate lumbosacral paraspinal 
muscle spasm; and left iliac crest apophysitis residuals with 
no actual or functional hip impairment.  Such findings merit 
the assignment of a 20 percent evaluation under the 
provisions of Diagnostic Code 5295.  In the absence of 
objective evidence of either severe lumbar spine limitation 
of motion; severe lumbosacral strain manifested by listing of 
the whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
narrowing or irregularity of the joint space, abnormal 
mobility on forced motion; actual or functional hip or 
neurological impairment, or forward flexion limited to 30 
degrees or less, the Board concludes that an initial 20 
percent evaluation and no more is warranted for the veteran's 
service-connected low back strain with left iliac crest 
apophysitis.  


III.  Migraine Headaches  

A.  Historical Review

The veteran's service medical records indicate that he was 
seen for headaches.  The report of the December 2003 VA 
examination for compensation purposes states that the 
examiner advanced an assessment of migraine without aura.  
The physician concluded that the veteran's headache disorder 
was as likely as not to be related to his inservice motor 
vehicle accident.  In January 2004, the RO established 
service connection for migraine headaches and assigned a 
noncompensable evaluation for that disability.  

B.  Evaluation

A noncompensable evaluation is warranted for migraines with 
characteristic prostrating attacks averaging less than one 
every two months over the last several months.  A 10 percent 
evaluation is warranted for migraines with characteristic 
prostrating attacks averaging one every two months over the 
last several months.  38 C.F.R. § 4.124a, Diagnostic Code 
8100 (2006).  

At the December 2003 VA examination for compensation 
purposes, the veteran complained of intermittent headaches 
which could be associated with blurred vision and/or nausea.  
The examiner noted that the veteran had "difficulty 
describing headache frequency."  An assessment of migraine 
headaches without aura was advanced.  

In his February 2004 notice of disagreement, the veteran 
advanced that a compensable evaluation was warranted for his 
migraine as "it is bothering" him.  In his March 2005 
Appeal to the Board (VA Form 9), the veteran related that his 
"migraine headaches is (sic) coming at least twice now."  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  While 
he indicated in his substantive appeal that he had 
experienced at least two migraine attacks, the veteran failed 
to denote the time period in which the symptoms occurred.  
Indeed, the examiner at the December 2003 VA examination for 
compensation purposes specifically determined that the 
veteran had "difficulty describing headache frequency."  
The veteran's migraine headaches have not been objectively 
shown to be productive of characteristic prostrating attacks 
averaging one every two months over the last several months.  
In the absence of such symptoms, the Board concludes that an 
initial compensable evaluation is not warranted.  


ORDER

An initial 20 percent evaluation for the veteran's low back 
strain with iliac crest apophysitis is granted subject to the 
laws and regulations governing the award of monetary 
benefits.  

An initial compensable evaluation for the veteran's migraine 
headaches is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals 


 Department of Veterans Affairs


